DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, and Abstract filed on 10/30/2018 and Claims filed on 10/5/2020 are being examined.
Election/Restrictions
Applicant’s election of group II in the reply filed on 10/5/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not comply with at least sections (o) and (u) of 37 C.F.R. 1.84.  Section (o) requires legends to be as few as words as possible and are subject to approval; see Figures 1, 2, and 32 which contain legends not necessary for understanding of the drawing, Homer Simpson should also be removed from the drawings.  Section (u)(1) requires different views must be numbered in consecutive Arabic numerals; Figures 1, 30, and 32 show different views all labeled as one figure. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The use of the terms KITCHENAID and MARCATO, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and 
Claim Objections
Claim 17 is objected to because of the following informalities:  “assembly” in line 1 should be “driveshaft assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second end cylindrical portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same element as “the second end portion” and should be “the second end portion is cylindrical” or if this should be “a second end cylindrical portion” that is different from the “second end portion” as recited in line 4.  Claims 7, 9, and 10 recite the same/similar limitations that should be changed accordingly.
Claim 6 lines 15-22 recite limitations including “wherein with the first end of the driveshaft assembly is inserted and retained into the power head of the aforementioned electric mixer, and the second end of the driveshaft assembly is inserted into the food 
Claims 13-16 recite the second end has two larger and two smaller rectangular surfaces and a rectangular end surface, but claim 1 recites the second end is cylindrical.  It is unclear how a cylindrical end has a rectangular shape.  It appears claims 13-16 should be drawn to the first end and not the second end.  The claims will be treated as drawn to the first end to expedite prosecution because the second end being both cylindrical and rectangular is not possible.
Claim 23 recites “The adapter plate of claim 17: being further designed to house a gear assembly to at least do one of increasing, decreasing, and reversing the rotation of the driveshaft when the electric mixer power head drive mechanism is rotating”, it is unclear if the claim is attempting to require the gear assembly or if the plate only needs to be able to house a gear assembly.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-23 all recite “The adapter plate of claim 17” and fail to include every element of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This rejection can be overcome by changing “The adapter plate of claim 17” to “The driveshaft assembly of claim 17 wherein: the adapter plate”.	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10, 17-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KPSA Repair (KSMP Series Shear Shaft Coupler for Kitchenaid Pasta Roller and Cutter, available at https://www.youtube.com/watch?v=JilY8FPVyMs).
Regarding claim 6, KPSA Repair discloses a driveshaft assembly comprising: 
an elongated cylindrical body (C) having a first (A) and second (B) ends; 

the first end rectangular head being dimensioned and structured to be accepted into and retained within a power head of an electric mixer (0:13); the second end being of a different design from the first end (0:51) and being dimensioned and structured to be accepted into and retained within a drive receptacle of a food preparation device (pasta roller, 0:11-0:18); 
the first end rectangular head defines four side rectangular surfaces and a rectangular end surface (0:51), and 
the second end cylindrical portion is further designed and keyed (keyed to fit pasta roller) to cause the food preparation device to become operable when inserted into the drive receptacle of the food preparation device and the electric mixer becomes operable (0:11-0:18), 
wherein with the first end of the driveshaft assembly is inserted and retained into the power head of the aforementioned electric mixer (0:13), and 
the second end of the driveshaft assembly is inserted into the food preparation device (1:24), 
the driveshaft rotates about its center axis enabling the transference of sufficient torque from the electric mixer power head to the food preparation device as the power head of the electric mixer operates, enabling the mating and operation of previously disparate incompatible electric mixers and food preparation devices (0:13-0:18, see 112 

    PNG
    media_image1.png
    399
    707
    media_image1.png
    Greyscale

Regarding claim 7, KPSA Repair discloses wherein: the second end of the cylindrical portion having a design that is keyed to match the drive receptacle of a food preparation device that is manufactured by a different manufacturer than that of the electric mixer (designed to match any drive receptacle with the size design, the manufacturer is irrelevant). 
Regarding claim 8, KPSA Repair discloses wherein: the second end has a cylindrical portion, further having at least one longitudinally-extending projection (B) disposed thereon, the longitudinally-extending projection being parallel to the axis of the second end cylindrical portion (0:51). 
Regarding claim 9, KPSA Repair discloses the second end cylindrical portion further having a radius (at E) that is smaller than the radius of the body of the driveshaft assembly. 
Regarding claim 10, KPSA Repair discloses wherein: the second end cylindrical portion further having a radius (at D) that is larger than the radius of the body of the driveshaft assembly. 
Regarding claim 17, KPSA Repair discloses an adapter plate (Z) structured and designed to mate to the food preparation device and provide access to the food preparation device's drive socket and the electric mixer's power head (0:13), the adapter being further designed to house the driveshaft (1:24) that mates the food preparation device and the electric mixer, the adapter being further designed to help support and retain the driveshaft coupled with the power head of the electric mixer and the food preparation device while each device is operational (0:13). 

    PNG
    media_image2.png
    399
    708
    media_image2.png
    Greyscale

Regarding claim 18, KPSA Repair discloses the adapter plate being furthered designed to have multiple positions (attached to the pasta roller or not attached to the pasta roller) in the event that the food preparation device has multiple drive sockets available for the preparation of different foods (the phrase following “in the event” is a conditional phrase that does not need to occur and as such, the limitation is met by a food preparation device, which is not positively claimed, not having multiple drive sockets available for the preparation device). 
Regarding claim 19, KPSA Repair discloses the adapter plate being furthered designed to have a flat surface (W) with mounting holes (X) to assist in the attachment of the adapter plate to the food preparation device, and has at least one cylindrical protrusion (Y) that is perpendicular to the flat surface used to house the driveshaft assembly of claim 6. 
Regarding claim 22, KPSA Repair discloses the adapter plate being further designed to have the cylindrical protrusion acts as the housing for a flexible driveshaft (the cylindrical housing protrusion is fully capable of housing a flexible driveshaft, see MPEP 2114(I), and the flexible drive shaft is not being claimed). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KPSA Repair (KSMP Series Shear Shaft Coupler for Kitchenaid Pasta Roller and Cutter, available at https://www.youtube.com/watch?v=JilY8FPVyMs).  
Regarding claim 11, KPSA Repair discloses all of the limitations of the claims but does not disclose the first end four side rectangular surfaces having lengths in the axial direction of less than two centimeters.  However, it has been held that changes in size/proportion are not patently distinct from the prior.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify KPSA Repair by utilizing the first end four side rectangular surfaces having lengths in the axial direction of less than two centimeters, by changing the size/proportion, for the purpose of providing the first end four side rectangular surfaces that is dimensioned to be operational with the mixer and food preparation devices while reducing the overall material required while still meeting critical design features such as strength.  See MPEP 2144.04(IV)(A), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Regarding claim 12, KPSA Repair discloses all of the limitations of the claims but does not disclose the second end longitudinally-extended projection has a length in the axial direction of more than one centimeter.  However, it has been held that changes in size/proportion are not patently distinct from the prior.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify KPSA Repair by utilizing the second end longitudinally-extended projection has a length in the axial direction of more than one centimeter, by changing the size/proportion, for the purpose of providing a driving end for the food preparation device (pasta roller) that is dimensioned to be operational food preparation devices while reducing the overall material required while still meeting critical design features such as strength.  See MPEP 2144.04(IV)(A), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
Regarding claims 13-16, KPSA Repair discloses all of the limitations of the claims but does not disclose the first end has two larger rectangular surfaces, two smaller rectangular surfaces, and a rectangular end surface, the first end two larger rectangular surfaces have a dimension of at least one centimeter in length in the axial direction, the first end two smaller rectangular surfaces have a dimension of at least 1 millimeter in width, and the first end rectangular end surface has a dimension of at least 1 centimeter in width.  However, it has been held that changes in size/proportion are not 
Regarding claim 20, KPSA Repair discloses all of the limitations of the claims but does not disclose the cylindrical protrusion to be at least 2 centimeters in length in the perpendicular direction to the flat surface.  However, it has been held that changes in size/proportion are not patently distinct from the prior.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify KPSA Repair by utilizing the cylindrical protrusion to be at least 2 centimeters in length in the 
Regarding claim 21, KPSA Repair discloses all of the limitations of the claims but does not disclose the cylindrical protrusion have an outer diameter of at least 2 centimeters and an inner diameter of at least 1 centimeter.  However, it has been held that changes in size/proportion are not patently distinct from the prior.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify KPSA Repair by utilizing the cylindrical protrusion have an outer diameter of at least 2 centimeters and an inner diameter of at least 1 centimeter, by changing the size/proportion, for the purpose of providing a cylindrical protrusion that is dimensioned to be operational with the mixer and food preparation devices while reducing the overall material required while still meeting critical design features such as strength.  See MPEP 2144.04(IV)(A), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KPSA Repair (KSMP Series Shear Shaft Coupler for Kitchenaid Pasta Roller and Cutter, available at https://www.youtube.com/watch?v=JilY8FPVyMs) in view of Benoit et al. (US 9,167,938 B2).  
Regarding claim 23, KPSA Repair discloses all of the limitations but does not disclose the adapter plate designed to house a gear assembly to at least do one of increasing, decreasing, and reversing the rotation of the driveshaft when the electric mixer power head drive mechanism is rotating, while the adapter plate is capable of housing a gear assembly the gear assembly would not be attached to the driveshaft assembly but to expedite prosecution the Examiner will treat the claim as requiring the gear assembly.  However, Benoit et al. discloses a similar device (Figure 5) that includes an adapted plate (37) designed to house a gear assembly (150) to at least do one of increasing, decreasing, and reversing the rotation of the driveshaft when the electric mixer power head drive mechanism is rotating for the purpose of changing the direction of rotation for driving a food preparation device (column 7 lines 4-13).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify KPSA Repair by utilizing a gear assembly to at least do one of increasing, decreasing, and reversing the rotation of the driveshaft when the electric mixer power head drive mechanism is rotating, as disclosed by Benoit et al., for the purpose of changing the direction of rotation for driving a food preparation device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they show different shaft configurations and mixers .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649